Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRCRAFT PASSENGER READING LIGHT HAVING A VISIBLE AND INFRARED LIGHT SOURCE.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  “The aircraft cabin…” and “The method of monitoring…” should be rephrased as –An aircraft cabin…-- and –A method of monitoring…-- respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. PG Publication No.  2022/0024380).
Regarding Claim 1, Chen discloses in Figures 1-4 , an aircraft passenger reading light (overhead console 10), comprising: at least one reading light source 30, which is arranged for emitting visible light in a reading light emission direction for illuminating a passenger reading space with visible light; and at least one infrared light source 24, which is arranged for emitting infrared light in an infrared light emission direction for illuminating a passenger sitting space with infrared light; wherein the infrared light emission direction is inclined with respect to the reading light emission direction (the light emitted by the IR light source 24 is angled with respect to the visible light emitted by light source 30 Para’s 0043-0044).
Regarding Claim 6, Chen discloses in Figures 1-4,  the aircraft passenger reading light according to claim 1, wherein the at least one reading light source 30 and the at least one infrared light source 24 are mounted to a common support member, in particular to a common printed circuit board (the Ir and Visible lights source are mounted within a single overhead console 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Publication No.  2022/0024380). 
Chen does not explicitly disclose the aircraft passenger reading light according to claim 1, wherein the infrared light emission direction is inclined with respect to the reading light emission direction at an angle (a) between 10° and 20°.
It would have been obvious to one of ordinary skill in the art at the time of filing to create such an angle between the IR and visible light emission angle, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) .
Regarding Claim 7, Chen does not explicitly disclose  the aircraft passenger reading light according to claim 1, wherein the at least one reading light source 30 and the at least one infrared light source 24 are spaced apart from each other at a distance (d.sub.0), which is in the range of 3 mm to 8 mm, in particular at a distance of 5 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to have such a distance based on the particular lighting requirements, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claim 8-9, Chen discloses at least one reading light source 30 is associated with an IR light source 24 but does not explicitly disclose a plurality or multiple groups of reading light sources and a plurality of infrared light sources.
It  would have been obvious to one of ordinary skill in the art at the time of filing to have multiple IR and reading light sources for such reasons as having multiple seats in the section that is being illuminated since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Publication No.  2022/0024380) in view of Hessling-Von Heimendahl (U.S. Patent No. 10,464,673). 
Chen discloses a surveillance camera 28 (Para 0049) but does not disclose  at least one aircraft passenger reading light according to claim 1. 
Hessling discloses a surveillance system and inherently a method with IR lighting and visible lighting for illuminating passengers and providing reading light (Col 1, line 55 – Col 2, line 5). 
It would have been obvious to one of ordinary skill in the art to apply the system of Chen to an aircraft to add infrared surveillance in conjunction with reading light functionality.  All the claimed elements in Chen and Hessling were known in the prior art and one skilled in the art could have combined the reading lamp console of Chen with Hessling as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing added infrared surveillance functionality to a roof console to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 4-5, 10-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klose (U.S. Patent No. 10,800,529) discloses a reading light system for an aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875